501 So.2d 762 (1987)
UNIVERSITY PROPERTIES CORPORATION, et al
v.
FIDELITY NATIONAL BANK OF BATON ROUGE.
No. 87-C-0201.
Supreme Court of Louisiana.
February 13, 1987.
Denied. The result is correct.
DIXON, C.J., would grant. The result is contrary to the consistent interpretation of the Deficiency Judgment Act in Louisiana, and the interpretation of that act by the court of appeal should not be followed. However, this is a lame duck case, and probably will not recur.
CALOGERO, J., would grant the writ.